IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-08-00367-CV
 
In
the Interest of T.L.K. and S.T.K., Children
 
 

From the 272nd District
Court
Brazos County, Texas
Trial Court No.
06-000474-CVD-272
 

MEMORANDUM  Opinion

 
The Clerk of this Court notified the
appellant that her notice of appeal does not contain proof of service and that
the appeal may be dismissed if she did not provide a proper proof of service
within fourteen days.  No response has been received.  Accordingly, the appeal
is dismissed.  See Tex. R. App.
P. 42.3; Reiners v. Reiners, No. 10-04-00359-CV, 2008 Tex. App. LEXIS
411, at *1 (Tex. App.—Waco Jan. 19, 2005, no pet.) (mem. op.).
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Vance, and
Justice
Reyna
Appeal
dismissed
Opinion delivered
and filed November 26, 2008
[CV06]




 


tion of a
party.”  Id. 18.1(c).  Evans explains
that he wishes for the mandate to issue immediately to hasten his transfer from
county jail to prison.  The State has not filed a response.  Accordingly, the
motion for early issuance of mandate is granted.
The appeal is dismissed. 
The Court’s mandate will issue contemporaneously with the opinion and
judgment.  No motion for rehearing will be entertained.
 
FELIPE REYNA
Justice
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed April 28, 2010
Do not publish
[CR25]